This is an action brought by the plaintiff-respondent on the 5th day of April, 1915, to restrain the defendants-appellants from cutting and removing certain timber and asking for a decree adjudging that the plaintiff had complied with the contract hereinafter particularly set forth in the answer of the defendant, Johnson. *Page 162 
The case was referred to A.B. Jordan, master, to take the testimony by order dated June 14, 1915, which reference was held on August 10, 1915. The case was heard before Hon. T.J. Mauldin at the October term, 1915. The decree of the Circuit Court granted the relief demanded by the plaintiff, whereupon the defendants gave due notice of appeal upon the exceptions set forth in the record. The exceptions, 20 in number, raise two questions: (1) Whether it was necessary for the respondent before the original ten-year period expired to give notice to the appellant what additional period of ten years it would desire; (2) and in not finding that the respondent had forfeited its rights by failing to tender the 6 per cent. upon the purchase price before December 31, 1914. The exceptions raising the second point must be overruled. The facts in the case show beyond question that the tender was made within the time. The deed provides "that upon the payment of interest upon the purchase price hereinbefore stated at the rate of 6 per cent. per annum, payable at the end of each calendar year, such additional period as may be desired, not exceeding ten years," may be had. Under the terms of the deed the respondent had until the 19th of February, 1915, to make the payment. The payment made in December, 1912, extended the deed from February 19, 1913, to February 19, 1914, and the payment made December 16, 1913, extended the time from February 19, 1914, to February 19, 1915.
As to the exception raising the first question: This exception should be sustained, as there was not a compliance with the terms to extend the option as required by law. The respondent did not give notice that he desired to exercise the right to extend an option which it had beyond the fixed time before its time expired, and give notice that it would pay the amount agreed upon in strict accord with the terms of the agreement of the parties and indicate the number of additional years of additional time needed in order that the extended time might be determined *Page 163 
definite and fixed so that each party might know what to rely on.
The Court laid down the rule in Minshew v. Atlantic CoastLumber Corp., 98 S.C. 8, 81 S.E. 1027. Had the respondent followed the rule as laid down in that case and notified in advance the appellant of the additional time needed, and paid as provided for in the agreement and given notice in advance that it would pay as provided for in the agreement, then there would have been no difficulty. This case conclusively decides what is necessary to extend the option in all cases, and no other inference can be drawn from that case but that, before the time fixed has expired, notice must be given to the other party, and what that notice must contain. In extending the option under that case this notice must be given whether the original agreement between the parties provided for an indefinite extension or for a term of years, the intention being that the parties might have a fixed, definite, and determined time and know exactly where they were and what to rely upon in making their arrangements as to how to use the premises. To hold otherwise would allow the purchasers of the timber to play with the owner of the premises as a cat plays with a mouse.
We have in this case an effort to draw a distinction between the case at bar because it is for a term of years in the agreement and in the Minshew case for an indefinite extension. The last case laid down in no uncertain terms what should be done to legally extend the option, and the Court must sustain the exceptions herein or recede from the ruling in that case. Any decision of this Court that lays down the law that affects interests is attacked in every conceivable way, openly and insidiously and in every case afterwards an effort made to induce the Court to overrule its decision or modify the same.
The Court having with care and deliberation decided what the law in such cases is, and laid down the rule for the guidance of the public, I am in favor of adhering to that *Page 164 
rule, and not being drawn from it by the finespun differentiation of the facts in the cases.
The judgment should be reversed.
MR. JUSTICE GAGE concurs with MR. JUSTICE WATTS.